                        IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF IOWA
                                 WESTERN DIVISION

JASON THIELE,                                    )
                                                 )
                      Plaintiff,                             Case No. 18-CV-4081-LTS
                                                 )
                                                 )
v.                                               )
                                                 )        CORPORATE DISCLOSURE/
BASF, et al.,                                             STATEMENT OF INTEREST
                                                 )
                                                 )
                      Defendants.                )

       As required by LR 7.1 and LR 81.c, d, and e, Defendant International Flavors &

Fragrances Inc. (f/k/a Bush Boake Allen, Inc.) (“IFF”) in this case, provides the following

information to the Court:

       (a) The following are the names of all associations, firms, partnerships, corporations,

and other artificial entities that either are related to IFF as a parent, subsidiary, or otherwise,

or have a direct or indirect pecuniary interest in IFF’s outcome in the case:

NAME OF SUBSIDIARY                                                   INCORPORATED IN

International Flavors & Fragrances S.R.L.                            Argentina
Bush Boake Allen Australia Pty Ltd                                   Australia
IFF Australia Holdings Pty Ltd                                       Australia
International Flavours & Fragrances (Australia) Pty Ltd              Australia
Lucas Meyer Cosmetics Australia Pty Ltd                              Australia
Southern Cross Botanicals Pty Ltd                                    Australia
IFF Essências e Fragrâncias Ltda.                                    Brazil
Bush Boake Allen do Brasil Indústria e Comércio Ltda.                Brazil
Fragrance Resources Asia Pacific Ltd.                                British Virgin Islands
International Flavors & Fragrances (Canada) Ltd.                     Canada
Lucas Meyer Cosmetics Canada Inc.                                    Canada
Les Laboratories Bio ForeXtra Inc.                                   Canada
David Michael & Company (Canada) 1986 Ltd.                           Canada
Bush Boake Allen Chile S.A.                                          Chile
IFF Sabores y Fragancias de Chile Ltda.                              Chile

                                                1

      Case 5:18-cv-04081-LTS-KEM Document 65 Filed 11/20/18 Page 1 of 5
International Flavors & Fragrances I.F.F. (Chile) Limitada           Chile
International Flavors & Fragrances (Hangzhou) Co., Ltd.              China
IFF Flavors & Fragrances (Hangzhou) Trading Co., Ltd.                 China
International Flavors & Fragrances (Zhejiang) Co., Ltd.              China
International Flavors & Fragrances (China) Ltd.                      China
David Michael Hong Kong Limited                                       China
David Michael (Beijing) Flavor Co. Ltd.                               China
International Flavors & Fragrances (ZhangJiagang) Co., Ltd.          China
Fragrance Resources (Shanghai) Co. Ltd.                              China
IFF Bio-Technology (Nanjing) Co., Ltd.                               China
International Flavors and Fragrances Colombia S.A.S.                 Colombia
MISR Company for Aromatic products (S.A.E.)                          Egypt
A. Boake, Roberts And Company (Holding), Limited                     England
International Flavours & Fragrances (CIL) Limited                    England
Bush Boake Allen Enterprises Limited                                 England
Bush Boake Allen Limited                                             England
Bush Boake Allen (Pension Trustees) Limited                          England
Bush Boake Allen Pension Investments                                 Limited England
Bush Boake Allen Holdings (U.K.)                                     Limited England
IFF Augusta Limited                                                  England
IFF Augusta II Limited                                               England
International Flavours & Fragrances (GB) Holdings Limited            England
International Flavours & Fragrances I.F.F. (Great Britain) Limited   England
International Flavors & Fragrances IFF (France) SAS                  France
International Flavors & Fragrances France Holding I SAS              France
International Flavors & Fragrances France Holding II SAS             France
International Flavors & Fragrances France Holding III SAS            France
Lucas Meyer Cosmetics                                                France
Institut Européen de Biologie Cellulaire                             France
David Michael Europe S.A.S.                                          France
Fragrance Resources SAS                                              France
International Flavors & Fragrances IFF (Deutschland) GmbH            Germany
IFF Fragrance GmbH                                                   Germany
IFF Worldwide (Gibraltar) Limited                                    Gibraltar
International Flavors & Fragrances (Hong Kong) Limited               Hong Kong
Essence Scientific Research Private Limited                          India
Fragrance Holdings Private Limited                                   India
International Flavours & Fragrances India Private Limited            India
P.T. Essence Indonesia                                               Indonesia
IFF Capital Services                                                 Ireland
IFF Financial Services                                               Ireland
Irish Flavours and Fragrances Limited                                Ireland
Aromatics Holdings Limited                                           Ireland
International Flavors & Fragrances Irish Acquisition Company         Ireland
Limited

                                               2

      Case 5:18-cv-04081-LTS-KEM Document 65 Filed 11/20/18 Page 2 of 5
International Flavors and Fragrances Ingredients Ltd              Israel
BKF Vision Ltd                                                    Israel
K-Vision Consulting and Investments Ltd                           Israel
M.P. Equity Holdings Ltd                                          Israel
International Flavors and Fragrances I.F.F. (Israel) Ltd.         Israel
International Flavors e Fragrances IFF (Italia) S.r.l.            Italy
International Flavors & Fragrances (Japan) Ltd.                   Japan
IFF (Korea) Inc.                                                  Korea
International Flavors & Fragrances (Luxembourg) S.à r.l.          Luxembourg
International Flavors & Fragrances Ardenne S.à r.l.               Luxembourg
International Flavors & Fragrances (Malaysia) Sdn. Bhd.           Malaysia
International Flavours & Fragrances (Mauritius) Ltd               Mauritius
Bush Boake Allen Controladora, S.A. de C.V.                       Mexico
IFF Mexico Manufactura, S.A. de C.V.                              Mexico
International Flavors & Fragrances (Mexico), S. de R.L. de C.V.   Mexico
Bush Boake Allen Benelux B.V.                                     Netherlands
International Flavors & Fragrances (Nederland) Holding B.V.       Netherlands
International Flavors & Fragrances I.F.F. (Nederland) B.V.        Netherlands
IFF Luxar C.V.                                                    Netherlands
IFF Worldwide C.V.                                                Netherlands
Daivd Michael Netherlands B.V.                                    Netherlands
International Flavours & Fragrances (NZ) Limited                  New Zealand
Bush Boake Allen (New Zealand) Limited                            New Zealand
International Flavors & Fragrances (Philippines), Inc.            Philippines
International Flavors & Fragrances (Poland) Sp. z o.o.            Poland
International Flavors & Fragrances I.F.F. (Rus)                   Russia
International Flavors & Fragrances (Greater Asia) Pte. Ltd        Singapore
Lucas Meyer Cosmetics Asia Pte. Ltd.                              Singapore
International Flavors and Fragrances IFF (South Africa)           South Africa
International Flavors & Fragrances I.F.F. (España), S.A.          Spain
IFF Latin American Holdings (España), S.L.                        Spain
IFF Benicarló, S.L.                                               Spain
International Flavors & Fragrances I.F.F. (Norden) AB             Sweden
International Flavours & Fragrances (Thailand) Limited            Thailand
IFF Aroma Esans Sanayi Ve Ticaret Anonim ªirketi                  Turkey
IFF Turkey Aroma Ve Esans Ürünleri Satiº Ticaret Anonim           Turkey
ªirketi
International Flavors & Fragrances (Middle East) FZ-LLC           United Arab Emirates
International Flavors & Fragrances (Vietnam) Limited Liability    Vietnam
Company
Bush Boake Allen Zimbabwe (Private) Limited                       Zimbabwe
International Flavors & Fragrances (Zimbabwe) (Private) Ltd.      Zimbabwe
Aromor Flavors and Fragrances Inc.                                Delaware
Asian Investments, Inc.                                           Delaware
Tastepoint Inc.                                                   Delaware

                                              3

      Case 5:18-cv-04081-LTS-KEM Document 65 Filed 11/20/18 Page 3 of 5
IFF Augusta Holdings LLC                                           Delaware
IFF Chemical Holdings Inc.                                         Delaware
IFF Delaware Holdings, LLC                                         Delaware
International Flavors & Fragrances (Caribe) Inc.                   Delaware
Lucas Meyer Cosmetics USA, Inc.                                    Delaware
International Flavors & Fragrances Holdings, LLC                   Delaware
Fragrance Resources Inc.                                           New Jersey
IFF International Inc.                                             New York
van Ameringen-Haebler, Inc.                                        New York
Henry H. Ottens Manufacturing Co., Inc.                            Pennsylvania
David Michael & Co., Inc.                                          Pennsylvania
LHFS, LLC                                                          Pennsylvania
Bush Boake Allen Inc.                                              Virginia
Columbia PhytoTechnology LLC                                       Washington
Frutarom Industries Ltd.                                           Israel


        (b) With respect to each entity named in response to (a), the following describes its

connection to or interest in the litigation, or both:

        Upon information and belief, Defendant IFF is the only entity with a direct or indirect

interest in the litigation.




                                                 4

       Case 5:18-cv-04081-LTS-KEM Document 65 Filed 11/20/18 Page 4 of 5
Respectfully submitted, this 20th day of November, 2018.

                                             HEIDMAN LAW FIRM, P.L.L.C.


                                             /s/ Jeff W. Wright
                                             Jeff W. Wright, Esq. AT0008716
                                             1128 Historic Fourth Street
                                             P.O. Box 3086
                                             Sioux City, IA 51102
                                             (712) 255-8838
                                             (712) 258-6714 Fax
                                             jeff.wright@heidmanlaw.com


                                             WEINBERG WHEELER HUDGINS
                                              GUNN & DIAL, LLC


                                             /s/ M. Alan Holcomb
                                             M. Alan Holcomb, Esq. (Pro Hac Vice)
                                             Mercedes Logan, Esq. (Pro Hac Vice)
                                             3344 Peachtree Road, NE, Suite 2400
                                             Atlanta, GA 30326
                                             (404) 876-2700
                                             (404) 875-9433 Fax
                                             aholcomb@wwhgd.com

                                             Attorneys for Defendant International Flavors &
                                             Fragrances Inc. (f/k/a Bush Boake Allen, Inc.)


                                CERTIFICATE OF SERVICE

       I certify that on November 20, 2018, I electronically filed the foregoing with the Clerk of

Court using the Court’s CM/ECF system, which will send notification of such filing to all

parties. Parties may access this filing through the Court’s system.



                                                      /s/ Jeff W. Wright




                                                5

      Case 5:18-cv-04081-LTS-KEM Document 65 Filed 11/20/18 Page 5 of 5
